Citation Nr: 1529079	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected osteophyte formation of lumbar spine from L1-L4 prior to February 26, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for service-connected degenerative changes of the cervical spine from C5-C7 prior to February 26, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for headaches of unspecified origin.

4.  Entitlement to service connection for a left thigh disability.

5.  Entitlement to service connection for a right thigh disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

By a July 2012 decision of a Decision Review Officer (DRO), the ratings assigned the Veteran's service-connected osteophyte formation of lumbar spine from L1-L4 and service-connected degenerative changes of the cervical spine from C5-C7 were each increased to 10 percent, effective February 26, 2011.  As the 10 percent disability ratings are less than the maximum available rating, and there remains a period of time during the current appellate period during which the 10 percent ratings were not in effect, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to an initial compensable rating for service-connected osteophyte formation of lumbar spine from L1-L4 prior to February 26, 2011, and in excess of 10 percent thereafter; entitlement to an initial compensable rating for service-connected degenerative changes of the cervical spine from C5-C7 prior to February 26, 2011, and in excess of 10 percent thereafter; and entitlement to an initial rating in excess of 10 percent for headaches of unspecified origin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of a left thigh or right thigh disability.


CONCLUSION OF LAW

The Veteran does not have a left thigh or right thigh disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.    § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, through a Benefits Delivery at Discharge (BDD) VCAA letter dated in June 2008, the Veteran was provided notice advising him of what information and evidence is needed to substantiate his claims of service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Veteran has received the required notices and has had a meaningful opportunity to participate in the development of his service connection claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), available private treatment records, VA treatment records, VA examination reports and medical opinions, and lay statements.  The examination and opinion evidence provides the information necessary to decide the claims of service connection.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 


II. Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences related to his claimed disabilities such as difficulties with running due to severe left and right thigh pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding a left or right thigh disability as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

In this case, the Board finds that service connection for a left thigh or right thigh disability is not warranted because there is no competent evidence of an underlying current disability.

A September 1994 STR shows that the Veteran complained of left thigh pain for one week.  He was seen one week prior and his leg was wrapped.  He stated that a "ball" formed on his leg after pulling his muscle.  He indicated that he had pulled his muscle before but never like the present time.  There was no dislocation or deformity found.  The assessment was a muscle tear of the left thigh and the Veteran was placed on profile for three weeks.

A January 2006 STR shows that the Veteran presented for treatment due to a pulled muscle of the right leg.  He complained of thigh pain.  Upon examination, there was no swelling, erythema, or warmth of the thigh.  There was also no mass found on the thigh.  There was tenderness on palpation without swelling and tenderness on palpation without erythema or increased warmth of the thigh.  The Veteran was placed on profile due to a leg strain from January 6, 2006 to January 16, 2006.

The Veteran's May 2008 retirement examination reflects a notation of a deformity of the bilateral thigh and torn muscles of the bilateral thighs.  

A June 2008 VA treatment record shows that the Veteran presented for treatment due to chronic thigh pain.  There was no diagnosis given.

A July 2008 VA QTC examination reflects a diagnosis of status post trauma to thigh wounds; however, the condition was noted to have resolved without complication.

The Veteran testified during his May 2015 Board hearing that he injured his left and right thigh muscles during physical training in service.  See May 2015 Hearing Transcript, p. 11.  He stated that he "[felt] something pop."  Id.  He further stated that he sought treatment at sick call and was told he had a pulled muscle and that it would heal.  Id.

As mentioned, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of any of the claimed disabilities at any time, even prior to the filing of the Veteran's claim.  

Despite the Veteran's subjective complaints of severe pain in the left and right thigh made in the course of seeking treatment, clinical evaluations failed to reveal objective indications of any underlying disability.  In addition, the Board finds that the July 2008 VA examination is persuasive and probative evidence against the claims for service connection for a left and right thigh disability, because it was based on a thorough review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, the Board finds that service connection is not warranted for the claimed disabilities as there is no current diagnosis.  Brammer, 3 Vet. App. at 225.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a left and right thigh disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.        § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a left thigh disability is denied.

Service connection for right thigh disability is denied.


REMAND

Cervical Spine, Lumbar Spine, and Headache Disabilities

The Veteran seeks higher evaluations for his service-connected osteophyte formation of the lumbar spine from L1-L4, service-connected degenerative changes of the cervical spine from C5-C7, and service-connected headaches of unspecified origin.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claims.  The Veteran has not been afforded VA examinations for either service-connected disability since February 2011 evaluations.  Moreover, statements made by the Veteran during his May 2015 Board hearing strongly suggest that the record does not accurately reflect the current severity of the Veteran's service-connected lumbar spine, cervical spine, and headache disabilities.  Specifically, the Veteran testified that each service-connected disability has worsened.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected cervical spine, lumbar spine, and headache disabilities is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.     	 § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected cervical and lumbar spine disabilities.  Any indicated evaluations, studies, and tests should be conducted.   The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical and lumbar spine disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins. 

Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairment in each spinal segment (cervical and lumbar spine) such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire cervical or thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected cervical and lumbar spine disabilities are manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

Finally, in order for the Board to determine if the Veteran's service-connected cervical and lumbar spine disabilities, either singularly or jointly, render him unemployable, the examiner must comment on the functional impairment caused solely by his service-connected disabilities.

In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination for headaches.  The examiner is requested to review the records and should specifically provide an assessment as to the current nature and severity of the Veteran's headaches.  The VA examiner should comment on the functional limitations caused by the migraine headaches, including the frequency, duration, and symptomatology experienced during prostrating attacks.

In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


